DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 02/07/2022, has been received, entered and made of record. Currently, claims 1-12 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP-A-2005-102249 on page(s) 1-2 of the specification.
Reference(s) JP-A-2005-102249 is a general background reference(s) covering an image reading apparatus including a reading unit that reads an image from a document. 
Claim Objections
Claim 7 is objected to because of the following informalities: the claim, in line 13, should recite “the first user-specific scan setting is prioritized” instead of “the first user-specific scan setting are prioritized”. Thus, appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.11,399,109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that most of the elements of the instant application claims 1-12 are to be found in the claims 1-11 of US Patent No.11,399,109 B2. The difference between the instant application claims and the U.S. Patent claims lies in the fact that the U.S. Patent claims include many more elements and is thus much more specific. Since instant application claims are anticipated by claims of the U.S. Patent, they are not patentably distinct from claims of the U.S. Patent. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
Instant Application 17/650,145
US Patent No. 11,399,109 B2
1. An image reading apparatus comprising: 
a reading unit configured to scan an image from a document; 
a controller configured to control the reading unit; and 
a display unit configured to display information about the image reading performed by the reading unit, wherein the controller includes 
a registration unit configured to register user-specific scan settings related to the image scanning performed by the reading unit, 
an identification unit configured to identify a user, 
a determination unit configured to determine a priority order so that when a user is identified by the identification unit, user-specific scan settings corresponding to the identified user are prioritized over user-specific scan settings not corresponding to the identified user among user-specific scan settings registered by the registration unit, 
a display controller configured to display, on the display unit, user-specific scan settings information indicating the user-specific scan settings in the priority order determined by the determination unit, and a reading controller configured to cause the reading unit to scan an image under user-specific scan settings based on the displayed user-specific scan settings information selected according to input by a user.
1. An image reading apparatus comprising: a reading unit that reads an image from a document; a controller that controls the reading unit; and a display unit that displays information about the image reading by the reading unit, wherein the controller includes a registration unit that registers, according to input by a user, a setting condition related to the image reading by the reading unit in association with the user, an identification unit that identifies a user, a determination unit that determines a priority order so that a setting condition corresponding to the user is prioritized over a setting condition not corresponding to the user among setting conditions registered by the registration unit when a user is identified by the identification unit, a display controller that displays, on the display unit, setting condition information indicating the setting conditions in the priority order determined by the determination unit, and 
a reading controller that causes the reading unit to read an image under a setting condition based on setting condition information selected according to input by a user 
2. The image reading apparatus according to claim 1, wherein the identification unit is an authentication unit configured to authenticate a user.
2. The image reading apparatus according to claim 1, wherein the identification unit is an authentication unit that authenticates a user.
3. The image reading apparatus according to claim 1, wherein the display unit is configured to display, in a predetermined display area, up to a predetermined number of pieces of user-specific scan settings information indicating user-specific scan settings related to the image reading performed by the reading unit, and 
wherein when a user is identified by the identification unit, the display controller displays up to the predetermined number of pieces of user-specific scan settings information indicating user-specific scan settings in descending order of the priority order determined by the determination unit among the user-specific scan settings registered by the registration unit to switch user-specific scan settings information displayed according to input by a user.
8….. 
wherein the display unit displays, in a predetermined display area, up to a predetermined number of pieces of setting condition information indicating setting conditions related to the image reading by the reading unit, and 
wherein when a user is identified by the identification unit, the display controller displays up to the predetermined number of pieces of setting condition information indicating setting conditions in descending order of the priority order determined by the determination unit among the setting conditions registered by the registration unit to switch setting condition information displayed according to input by a user.
4. The image reading apparatus according to claim 1, wherein the registration unit is configured to register the user-specific scan settings related to the image reading performed by the reading unit in association with priority, and wherein the determination unit is configured to determine a priority order of the user-specific scan settings registered by the registration unit based on the priority registered by the registration unit.
3. The image reading apparatus according to claim 1, wherein the registration unit registers the setting condition related to the image reading by the reading unit in association with priority, and wherein the determination unit determines a priority order of the setting condition registered by the registration unit based on the priority registered by the registration unit.
5. The image reading apparatus according to claim 4, wherein when a user is identified by the identification unit, the determination unit determines a priority order so that a user-specific scan settings that is registered by the registration unit, and that has a high priority is prioritized over a user-specific scan settings that is registered by the registration unit, and that has a low priority among user-specific scan settings corresponding to the user.
4. The image reading apparatus according to claim 3, wherein when a user is identified by the identification unit, the determination unit determines a priority order so that a setting condition that is registered by the registration unit, and that has a high priority is prioritized over a setting condition that is registered by the registration unit, and that has a low priority among setting conditions corresponding to the user.
6. The image reading apparatus according to claim 1, wherein the determination unit searches, based on search information acquired according to input by a user, for a user-specific scan settings registered by the registration unit to determine, based on a search result, a priority order of the user-specific scan settings registered by the registration unit.
5. The image reading apparatus according to claim 1, wherein the determination unit searches, based on search information acquired according to input by a user, for a setting condition registered by the registration unit to determine, based on a search result, a priority order of the setting condition registered by the registration unit.
7. The image reading apparatus according to claim 1, further comprising: 
a document size detection unit that detects a size of a document, wherein the user-specific scan settings related to the image reading performed by the reading unit include a first user-specific scan setting that the size of the document is a first size and a second user-specific scan setting that the size of the document is a second size, and 
wherein when the size of the document detected by the document size detection unit is the first size, the determination unit determines a priority order so that the first user-specific scan setting are prioritized over the second user-specific scan setting.
9. An image reading apparatus comprising: 
a document size detection unit that detects a size of a document, wherein the setting conditions related to the image reading by the reading unit include a first setting condition that the size of the document is a first size and a second setting condition that the size of the document is a second size, and 
wherein when the size of the document detected by the document size detection unit is the first size, the determination unit determines a priority order so that the first setting condition is prioritized over the second setting condition,
8. The image reading apparatus according to claim 1, wherein the controller stores history information in which an image is read by the reading controller for each user-specific scan settings based on user-specific scan settings information selected according to input by a user, and wherein the determination unit determines, based on the history information, a priority order so that a second specific user-specific scan setting that the number of times an image is read is large, compared with a first specific user-specific scan setting, is prioritized over the first specific user-specific scan setting among setting conditions registered by the registration unit.
6. The image reading apparatus according to claim 1, wherein the controller stores history information in which an image is read by the reading controller for each setting condition based on setting condition information selected according to input by a user, and wherein the determination unit determines, based on the history information, a priority order so that a second specific setting condition that the number of times an image is read is large, compared with a first specific setting condition, is prioritized over the first specific setting condition among setting conditions registered by the registration unit.
9. The image reading apparatus according to claim 1, wherein the registration unit registers a display color in association with a user, and wherein when a user is identified by the identification unit, the display controller displays predetermined information on the display unit in a display color corresponding to the identified user.
1…., wherein the registration unit registers a display color in association with a user, and wherein when a user is identified by the identification unit, the display controller displays predetermined information on the display unit in a display color corresponding to the user.
10. The image reading apparatus according to claim 9, wherein the predetermined information is, as information to be displayed on the display unit, at least any of user-specific scan settings information indicating user-specific scan settings registered by the registration unit, a background image of the user-specific scan settings information, a header image, and a footer image.
7. The image reading apparatus according to claim 1, wherein the predetermined information is, as information to be displayed on the display unit, at least any of setting condition information indicating a setting condition registered by the registration unit, a background image of the setting condition information, a header image, and a footer image.
11. An image reading control method comprising: 
a registration step of registering, according to input by a user, user-specific scan settings related to reading of an image from a document in association with the user; 
an identification step of identifying a user; a determination step of determining a priority order so that when a user is identified in the identification step, user-specific scan settings corresponding to the identified user are prioritized over user-specific scan settings not corresponding to the identified user among user-specific scan settings registered in the registration step; 
a display control step of displaying, on the display unit, user-specific scan settings information indicating the user-specific scan settings in the priority order determined in the determination step; and a reading control step of causing the reading unit to read an image under user-specific scan settings based on the displayed user-specific scan settings information selected according to input by a user.
10. An image reading control method comprising:
a registration step of registering, according to input by a user, a setting condition related to reading of an image from a document in association with the user; 
an identification step of identifying a user; a determination step of determining a priority order so that when a user is identified in the identification step, a setting condition corresponding to the user is prioritized over a setting condition not corresponding to the user among setting conditions registered in the registration step; 
a display control step of displaying, on the display unit, setting condition information indicating the setting conditions in the priority order determined in the determination step; and 
a reading control step of causing the reading unit to read an image under a setting condition based on setting condition information selected according to input by a user 
12. A non-transitory computer-readable storage medium storing a program causing a computer to execute a method, the method comprising: 
a registration step of registering, according to input by a user, user-specific scan settings related to reading of an image from a document in association with the user; 
an identification step of identifying a user; a determination step of determining a priority order so that when a user is identified in the identification step, user-specific scan settings corresponding to the identified user are prioritized over user-specific scan settings not corresponding to the identified user among user-specific scan settings registered in the registration step; 
a display control step of displaying, on the display unit, user-specific scan settings information indicating the user-specific scan settings in the priority order determined in the determination step; and a reading control step of causing the reading unit to read an image under user-specific scan settings based on the displayed user-specific scan settings information selected according to input by a user.
11. A non-transitory computer-readable storage medium storing a program causing a computer to execute a method, the method comprising: 
a registration step of registering, according to input by a user, a setting condition related to reading of an image from a document in association with the user; 
an identification step of identifying a user; a determination step of determining a priority order so that when a user is identified in the identification step, a setting condition corresponding to the user is prioritized over a setting condition not corresponding to the user among setting conditions registered in the registration step; 
a display control step of displaying, on the display unit, setting condition information indicating the setting conditions in the priority order determined in the determination step; and 
a reading control step of causing the reading unit to read an image under a setting condition based on setting condition information selected according to input by a user,


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamasuka US 2010/0149577 A1 in view of Matoba US 2007/0168387 A1.

Referring to claim 1, Kamasuka discloses an image reading apparatus (fig.1, MFP 102) comprising: 
a reading unit (fig.2, scanner engine 202) configured to scan an image from a document ([0039]) (Note: scanner engine 202 reads an original document utilizing an optical reading technique so as to generate image data); 
a controller (fig.2, CPU 203) configured to control the reading unit ([0039]) (Note: CPU 203 controls the operation of the MFP 102); and 
a display unit (fig.2, operating panel 207) configured to display information about the image reading performed by the reading unit ([0055]-[0056]), wherein
the controller includes 
     a registration unit configured to register user-specific scan settings related to the image scanning performed by the reading unit ([0052]-[0054], [0064]-[0068]) (Note: the MFP, under the control of the CPU 203, registers custom scan settings (client PCs having a scanning settings) related to the image scanning performed by the scanner engine), 
      an identification unit configured to identify a user ([0060]-[0061]) (Note: the MFP, under the control of the CPU 203, identifies a user who desires to use the MFP 102), 
      a determination unit configured to determine a priority so that when a user is identified by the identification unit, user-specific scan settings corresponding to the identified user are prioritized over user-specific scan settings not corresponding to the identified user among user-specific scan settings registered by the registration unit (figs.10-12 and [0069]-[0071]) (Note: the MFP, under the control of the CPU 203, prioritizes custom scan settings (client PCs having a scanning settings) corresponding to the identified user over client PCs having the share-specified IDs (IDs corresponding to "ALL") (user-specific scan settings not corresponding to the identified user) when the user is identified), 
      a display controller configured to display, on the display unit, user-specific scan settings information indicating the user-specific scan settings (figs.11-12, [0069] and [0074]) (Note: the MFP, under the control of the CPU 203, displays custom scan settings (client PCs having a scanning settings) information indicating the user-specific scan settings), and 
       a reading controller configured to cause the reading unit to scan an image under user-specific scan settings based on the displayed user-specific scan settings information selected according to input by a user ([0069] and [0074]) (Note: the MFP, under the control of the CPU 203, performs scanning processing in accordance with the selected scanning setting, when the user selects one of the scanning settings and presses the start key).
     Kamasuka fails to explicitly disclose a determination unit that determines a priority order so that a setting condition is prioritized over a setting condition, and a display controller that displays, on the display unit, setting condition information indicating the setting conditions in the priority order.
      However, in the same field of endeavor of image reading apparatus art, Matoba discloses a determination unit (fig.1, controller 10) that determines a priority order so that a setting condition is prioritized over a setting condition, and a display controller that displays, on the display unit, setting condition information indicating the setting conditions in the priority order ([0072]-[0074]) (Note: the reference discloses a controller that determines a priority order so that a scan setting is prioritized over another scan setting and displays, on the display unit, scan setting information indicating the setting conditions in the priority order). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading apparatus of Kamasuka with a concept wherein a controller that determines a priority order so that a scan setting is prioritized over another scan setting and displays, on the display unit, scan setting information indicating the setting conditions in the priority order as taught by Matoba. The suggestion/motivation for doing so would have been to improve user's convenience by helping the user to use easily an operation having low use frequency, but having high possibility to be used again (see Matoba [0007]).

Referring to claim 2, Kamasuka in view of Matoba discloses the image reading apparatus according to claim 1. Kamasuka further discloses wherein the identification unit is an authentication unit configured to authenticate a user (fig.10 and [0061]) (Note: user who desires to use the MFP 102 is required to input a user ID and a password of a valid account in a user ID input field 1001 and a user password input field 1002, respectively, for authentication so as to use the MFP 102).

Referring to claim 4, Kamasuka in view of Matoba discloses the image reading apparatus according to claim 1. Matoba discloses wherein the registration unit is configured to register the user-specific scan settings related to the image reading performed by the reading unit in association with priority, and wherein the determination unit is configured to determine a priority order of the user-specific scan settings registered by the registration unit based on the priority registered by the registration unit ([0060]-[0066]) (Note: scan settings are stored in association with use frequencies and weight parameters that indicate priority, wherein the controller determines a priority order of the scan setting). 
The same motivation provided for claim 1 is applicable herein. 

Referring to claim 5, Kamasuka in view of Matoba discloses the image reading apparatus according to claim 4. Matoba discloses wherein when a user is identified by the identification unit, the determination unit determines a priority order so that a user-specific scan settings that is registered by the registration unit, and that has a high priority is prioritized over a user-specific scan settings that is registered by the registration unit, and that has a low priority among user-specific scan settings corresponding to the user ([0072]-[0074]) (Note: when user is authenticated, the controller determines a priority order so that a scan setting that has a high priority is prioritized over a scan setting hat has a low priority among scan settings corresponding to the user). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading apparatus of Kamasuka with a concept wherein when user is authenticated, the controller determines a priority order so that a scan setting that has a high priority is prioritized over a scan setting hat has a low priority among scan settings corresponding to the user as taught by Matoba. The suggestion/motivation for doing so would have been to improve user's convenience by displaying scan setting having a high reuse value can be selected easily.

Referring to claim 6, Kamasuka in view of Matoba discloses the image reading apparatus according to claim 1. Matoba discloses wherein the determination unit searches, based on search information acquired according to input by a user, for a user-specific scan settings registered by the registration unit to determine, based on a search result, a priority order of the user-specific scan settings registered by the registration unit ([0074]) (Note: in the presentation of registered one-touch keys, when one of the buttons of weight, user frequency or user is pressed at the left side in the screen, a list of the corresponding job sequences is displayed according to the selection on the ascending or descending order of weight, the ascending or descending order of user frequency or according to the user setting. Therefore, based on search information acquired according to input by a user, the controller searches for a setting condition registered by the registration unit to determine, based on a search result, a priority order of the setting condition). 
The same motivation provided for claim 5 is applicable herein.

Referring to claim 8, Kamasuka in view of Matoba discloses the image reading apparatus according to claim 1. Matoba discloses wherein the controller stores history information in which an image is read by the reading controller for each user-specific scan settings based on user-specific scan settings information selected according to input by a user, and wherein the determination unit determines, based on the history information, a priority order so that a second specific user-specific scan setting that the number of times an image is read is large, compared with a first specific user-specific scan setting, is prioritized over the first specific user-specific scan setting among setting conditions registered by the registration unit (fig.6, [0052] and [0074]) (Note: the controller determines, based on the history information, a priority order so that a second scan setting that the number of times an image is read is large, compared with a first scan setting, is prioritized over the first scan setting among setting conditions registered).
The same motivation provided for claim 5 is applicable herein.

Referring to claim 11, the same ground of rejection provided for claim 1 is applicable herein. 
Referring to claim 12, the same ground of rejection provided for claim 1 is applicable herein. Kamasuka further discloses a non-transitory computer-readable storage medium (fig.2, ROM 205) storing a program causing a computer to execute a method ([0039] and [0060]).
Allowable Subject Matter
Claims 3, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 3, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the display unit is configured to display, in a predetermined display area, up to a predetermined number of pieces of user-specific scan settings information indicating user-specific scan settings related to the image reading performed by the reading unit, and wherein when a user is identified by the identification unit, the display controller displays up to the predetermined number of pieces of user-specific scan settings information indicating user-specific scan settings in descending order of the priority order determined by the determination unit among the user-specific scan settings registered by the registration unit to switch user-specific scan settings information displayed according to input by a user.” 

Referring to claim 7, the prior art searched and of record, neither anticipates nor suggests in the claimed combinations “a document size detection unit that detects a size of a document, wherein the user-specific scan settings related to the image reading performed by the reading unit include a first user-specific scan setting that the size of the document is a first size and a second user-specific scan setting that the size of the document is a second size, and wherein when the size of the document detected by the document size detection unit is the first size, the determination unit determines a priority order so that the first user-specific scan setting are prioritized over the second user-specific scan setting.” 

Referring to claim 9, the prior art searched and of record, neither anticipates nor suggests in the claimed combinations “wherein the registration unit registers a display color in association with a user, and wherein when a user is identified by the identification unit, the display controller displays predetermined information on the display unit in a display color corresponding to the identified user.”
Claim 10 is objected based on its dependency on claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675